Name: 2013/299/EU, Euratom: Council Decision of 14Ã June 2013 fixing the period for the eighth election of representatives to the European Parliament by direct universal suffrage
 Type: Decision
 Subject Matter: electoral procedure and voting;  EU institutions and European civil service
 Date Published: 2013-06-21

 21.6.2013 EN Official Journal of the European Union L 169/69 COUNCIL DECISION of 14 June 2013 fixing the period for the eighth election of representatives to the European Parliament by direct universal suffrage (2013/299/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Act of 20 September 1976 concerning the election of the representatives of the European Parliament by direct universal suffrage (1), and in particular the second subparagraph of Article 11(2) thereof, Having regard to the opinion of the European Parliament (2), Whereas: (1) By its Decision 78/639/Euratom, ECSC, EEC of 25 July 1978 fixing the period for the first election of representatives of the European Parliament by direct universal suffrage (3), the Council fixed the period for this first election from 7 to 10 June 1979. (2) It proves to be impossible to hold the eighth election during the corresponding period of 2014. (3) Another electoral period should therefore be determined, HAS ADOPTED THIS DECISION: Article 1 The period referred to in Article 10(1) of the Act of 20 September 1976 concerning the election of the representatives of the European Parliament by direct universal suffrage shall be from 22 to 25 May 2014 for the eighth election. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 14 June 2013. For the Council The President R. BRUTON (1) OJ L 278, 8.10.1976, p. 5. (2) Opinion of 21 May 2013 (not yet published in the Official Journal). (3) OJ L 205, 29.7.1978, p. 75.